internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-111959-01 date date in re distributing controlled u s sub f sub f sub business a business b business c state x country a country b date x we respond to your letter dated date in which rulings are requested regarding the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated march 15th april 18th may 8th may 21st june 22nd june 28th june 29th july 2nd july 3rd and july 9th of the information submitted is summarized below distributing is a state x corporation engaged in business a business b and business c distributing has two classes of stock outstanding voting common_stock and preferred_stock distributing’s stock is publicly traded and widely held controlled is a state x corporation formed on date x as a wholly owned subsidiary of distributing controlled has only one class of outstanding_stock voting common_stock u s sub is a state x corporation that is a wholly owned subsidiary of distributing u s sub is engaged in business b distributing also owns foreign subsidiaries engaged in business b in the united_states business b is primarily operated by u s sub internationally distributing owns all of the stock of f sub a country a subsidiary and f sub a country b subsidiary that are each engaged in business b management of distributing believes that separating business a and business b into independent corporations will allow each to focus its resources more successfully and enhance the success of each business by resolving systemic and other problems attributable to their common ownership and operation the taxpayer has provided sufficient substantiation of the business_purpose for the proposed separation of business a and business b accordingly distributing will transfer u s sub f sub f sub and certain business b assets and liabilities held by distributing to controlled the liabilities will be assumed under a new assumable borrowing facility of distributing to establish appropriate capital structure and liquidity for distributing and controlled thereafter distributing will distribute all of its shares of controlled stock pro_rata to its shareholders certain transition agreements will exist between distributing and controlled to effectuate the proposed spin off and to delineate relationships between the parties thereafter the representations the taxpayer has made the following representations with respect to the proposed transaction a b c d e f g at the time of the distribution there will be no indebtedness between distributing and controlled except for amounts owed in connection with transactions in the ordinary course of business or in connection with certain transition agreements and any such indebtedness incurred will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder certain employees who now hold shares of restricted distributing common_stock may receive shares of restricted controlled common_stock in the distribution the years of financial information submitted on behalf of distributing’s business a operations is representative of that corporation's present operations and there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of u s sub’s business is representative of that corporation's present operation and there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and u s sub will each continue the active_conduct of its business independently and with its separate employees there will be no sharing of employees between distributing and u s sub after the distribution immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of u s sub a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the internal_revenue_code the distribution of the stock of controlled is carried out for the following corporate business_purpose to allow each of business a and business b to focus its resources more successfully and enhance the success of each business by resolving systemic and other problems attributable to their common ownership and operation the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by this corporate business_purpose h the management of distributing to its best knowledge is not aware of any plan or intention on the part of any shareholder or security holder of distributing to sell exchange or transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction except i sales of fractional shares of controlled common_stock distributed in the distribution and ii gifts and intra-family transfers by certain executives of distributing and its affiliates distributing also expects that certain shareholders may sell controlled common_stock in the market in order to re-balance their portfolios or otherwise meet their investment criteria there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 and stock purchases by distributing or controlled in connection with derivatives transactions entered into by distributing or controlled respectively in connection with their stock repurchase programs except for distributing’s publicly announced intention to dispose_of business c there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business payments made in connection with all continuing transactions between distributing and controlled if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368and iv the distribution of controlled stock is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing will not have any excess_loss_account with respect to the controlled common_stock i j k l m n o the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum p q r t u v w of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred or are part of the debt assumption described above immediately after the distribution the gross assets of u s sub used in the active_conduct of the business b operations will have a fair_market_value equal to at least percent of the total fair_market_value of the gross assets of u s sub neither f sub nor f sub will have any securities outstanding at the time of the proposed transactions distributing has not been a united_states_real_property_holding_corporation usrphc at any time during the year period ending on the date of the distribution neither distributing nor controlled will be a usrphc immediately after the distribution distributing does not have any percent shareholders and neither distributing nor controlled will have any percent shareholders immediately after the distribution in connection with the proposed transactions distributing will make appropriate basis and earnings_and_profits adjustments as required by sec_367 and sec_1_367_b_-5 of the income_tax regulations no assets will be transferred by distributing controlled u s sub or any of their u s affiliates to f sub f sub or any other foreign_subsidiary of controlled or u s sub in connection with the proposed transactions based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of assets in exchange for the stock of controlled and the assumption of certain liabilities followed by the distribution of all of the stock of controlled to shareholders of distributing will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled solely in exchange for stock of controlled and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of assets in exchange for the stock of controlled sec_1032 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled to its shareholders sec_361 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately before their transfer to controlled sec_362 the holding_period of the assets transferred to controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing upon receipt of controlled stock sec_355 the basis of the stock of controlled and distributing in the hands of the shareholders of distributing after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by a shareholder of distributing will include the holding_period of the distributing stock with respect to which the distribution was made provided the shareholder held such stock as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 h following distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 shareholders of distributing who receive cash from the distribution agent in respect of fractional shares of controlled common_stock will recognize gain_or_loss on the sale of such fractional shares equal to the difference between the cash received and the holder’s basis in that fractional share sec_1001 provided that the fractional share is a capital_asset in the hands of the exchanging shareholder such gain_or_loss will be capital_gain or loss to such holder sec_1221 caveats except as specifically ruled above no opinion is expressed concerning the federal_income_tax consequences of the proposed transaction specifically no opinion is expressed regarding whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 if it is determined that any or all of the above described foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code no opinions have been requested and none are provided about the federal_income_tax consequences of taxpayer’s proposed foreign restructuring transactions in particular no opinion is expressed about the application of sec_367 ie sec_1 b - c or sec_1248 to the foreign restructuring transactions in addition we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process procedural matters this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer's authorized representative sincerely yours associate chief_counsel corporate by debra carlisle branch chief branch
